Opinion op the court by
JUDGE HOBSON
Apfirming.
Appellee filed, this suit to recover the amount of á judgment rendered in its favor again’st appellant in the superior court of Cincinnati, Hamilton county, Ohio, and, judgment having been rendered in favor of appellee, a reversal is sought on two grounds.
1. It is urged that the petition is not sufficient, in that it fails to state facts showing that the Ohio court had jurisdiction of the subject-matter and of the person of the defendant when it rendered the judgment. Gebhard v. Garnier, 75 Ky., 321, 23 Am. Rep., 721, and Laidley v. Cummins, 83 Ky., 606, 7 R., 616, are relied on. The last case seems to have no application, as that involved a judgment of a district court of the United States, and it was held that this court would take judicial notice of acts of Congress defining the powers of the district court. In the other case, suit was filed on a judgment of the circuit court of Dearborn county, Ind., but no facts were alleged showing what the jurisdiction of that court was. It was not alleged that it .was a court of general equity or common-law jurisdiction. But in this case it is alleged that appellant appeared personally in the court and filed answer. It is also alleged that the court was one of general equity and *159common-law jurisdiction. The general averment of a fact of this character is .sufficient. It would be needless prolixity to require the statute of Ohio to be set out in haec verba. It may be pleaded according to its effect. As the foreign law must be proved as any other fact, it may also be pleaded as any other fact.
2. It is also insisted that the transcript of the judgment is not of the entire decree. We do not see anything in the record to sustain this idea. No such defense was made in the trial court. The forms of procedure vary in the different States in matters of detail, and while the form of this judgment is not that in use in Kentucky, we think it is the entire judgment in the matter, and was properly treated as such by the circuit court. We can not understand why the execution issued upon it if it was not intended as a judgment. It is certified according to the acts of Congress, by which the courts of this State are required to give such faith and credit to the judgment .as it would have at the place whence the records come. U. S. St., sections 905, 909 [U. S. Comp. St., 1901, pp. 677, 679].
Judgment affirmed.